Citation Nr: 1413578	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  13-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for cold weather injuries to both hands, manifested by arthritis.

2.  Entitlement to service connection for cold injuries of the feet, manifested by a skin disability, to include onychomycosis of the toenails.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2011.  The claim and appeal have been pursued on the Veteran's behalf by his accredited representative.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Onychomycosis of the toenails of both feet, as well as red or blotchy-red skin; thin, fragile skin with a scaly texture; and absence of hair growth involving both feet, are due to in-service cold injury.  

2.  Arthritis of both hands is due to in-service cold injury.  


CONCLUSION OF LAW

1.  Onychomycosis of the toenails of both feet, as well as red or blotchy-red skin; thin, fragile skin with a scaly texture; and absence of hair growth involving both feet, were incurred as the result of in-service cold injury.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21 (December 29, 2007).

2.  Arthritis of both hands was incurred as the result of in-service cold injury.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013); VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21 (December 29, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service treatment records are unavailable in this case.  In such cases, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Although service treatment records are unavailable, an Army Surgeon General's Office (SGO) report shows that the Veteran was hospitalized from January to February, 1945, for 12 days for "wound(s), contused (includes bruises)" of the "hand, generally," caused by artillery shell fragments, sustained in the course of battle.  He was discharged to duty.  

His separation document shows that he served in the European Theater of Operations from November 1944 to September 1945, as a rifleman with the 35th Infantry Division.  He was awarded 5 bronze starts for participation in the Central Europe, Ardennes, Rhineland, and Northern France campaigns.  He was awarded the Combat Infantryman Badge.  He was awarded the Purple Heart Medal for wounds sustained in January 1945.  Thus, combat participation is established, and the relaxed standard of proof of service incurrence for combat-related claims applies.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  

Here, the Veteran was afforded a VA cold injury protocol examination in November 2010.  The examiner concluded that the Veteran's current hand and foot conditions were not due to military service.  However, unfortunately, the examiner's opinion was inadequate, in that it did not provide any medical explanation for the examiner's conclusion.  The examiner stated that the Veteran did not recall any cold injuries while in the military; he said that he did not initiate the claim other than to get hearing aids; and he felt that his hand and feet changes were due to his age.  

Taking these in turn, the history was recorded at the beginning of the examination report was that he was exposed to cold weather in service and that he stated that the weather was below freezing most of the time.  He said he was unsure of the ambient temperature, but that it was very cold.  The weather was wet; the length of the exposure was days; and the weather at the time of the exposure was cold and rainy snowing.  Exposure to damp cold temperatures (around freezing) can cause frostnip, immersion foot or trench foot.  Dry cold, or temperatures well below freezing, can cause frostbite.  

Moreover, cold exposure was conceded by the RO; the purpose of the examination was to assess whether the Veteran has any current residuals of cold injuries.  In this regard, with respect to cold injuries, VA has determined that continuity of symptomatology is not required to establish service connection for cold injury residuals.  Service connection for the residuals of cold injury will be granted if the cold injury was incurred during military service, and an intercurrent nonservice-connected cause cannot be determined.  VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21.d.  

The Veteran's statement that he did not initiate the claim other than to get hearing aids is irrelevant for the purpose of the examination.  In this regard, the claim has been pursued by his representative, and the Veteran has not formally withdrawn the claim; therefore, it is properly on appeal.  Moreover, the Veteran may be hesitant to claim disability when he recalls his fellow servicemen who were killed or seriously wounded.  This does not mean, however, that the Veteran should not be recognized for the injuries he did sustain in the course of his combat service under difficult conditions during World War II.  

Finally, the Veteran's belief that his hand and feet changes are due to age relates to matters beyond his competence as a layperson.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Indeed, his lack of competence is the reason he was provided with an examination.   

VA has determined that Veterans with a history of cold injury may experience the following signs and symptoms at the site of the original injury at a remote time:  chronic fungal infection of the feet, disturbances of nail growth, hyperhidrosis, chronic pain of the causalgia type, abnormal skin color or thickness, cold sensitization, joint pain or stiffness, Raynaud's phenomenon, weakness of hands or feet, night pain, weak or fallen arches, edema, numbness, paresthesias, breakdown or ulceration of cold injury scars, and vascular insufficiency, indicated by edema, shiny, atrophic skin, or hair loss.  There is also an increased risk of increased risk of developing conditions, such as peripheral neuropathy, squamous cell carcinoma of the skin, at the site of the scar from a cold injury, or arthritis or other bone abnormalities, such as osteoporosis, or subarticular punched-out lesions.  VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section E.21.c.

On examination of the feet, the Veteran had red or blotchy red feet, thin, fragile skin, scaly texture, no hair growth, and onychomycosis of the toenails.  The hands were essentially normal on physical examination, but X-rays of the hands revealed mild degenerative changes in joints involving the right hand, and marked degenerative changes around the DIP joint of left index finger.  

These symptoms are all listed as potential remote symptoms of cold injury.  The examiner failed to identify any intercurrent cause.  The only other potential cause of the arthritis involving the hands, particularly the marked degenerative changes involving the left hand, is the shell fragment wound he sustained in combat during World War II, which would, in any event, be entitled to service connection.  Under these circumstances, the Board finds that the evidence is about evenly balanced as to whether the skin abnormalities of the feet and onychomycosis of the toenails, and degenerative changes of the hands, are due to in-service cold injury.  With the application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for cold injury residuals of the feet, manifested by a skin disability, to include onychomycosis of the toenails; red or blotchy red feet; thin, fragile skin with a scaly texture; and absence of hair growth; is granted.

Service connection for arthritis of both hands, as a result of cold injuries, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


